37 F.3d 1494NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ronald G. NANCE, Plaintiff-Appellant,v.Antonio HARRIS;  Denise Fili;  Stuarto.  Simms;  BertinaSilver, Detective;  Marvin Sydnor, Detective,Defendants-Appellees.
No. 93-6922.
United States Court of Appeals, Fourth Circuit.
Submitted October 28, 1993.Decided October 18, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-93-2176-L)
Ronald G. Nance, appellant pro se.
D.Md.
VACATED AND REMANDED.
Before WIDENER, WILKINSON, and WILLIAMS, Circuit Judges.

OPINION
PER CURIAM

1
Prisoner, Ronald G. Nance, filed a 42 U.S.C. Sec. 1983 (1988) complaint in the United States District Court for the District of Maryland.  In his complaint, Nance alleged that the Defendants joined together to convict him on perjured evidence.  Finding that Nance's complaint potentially affects the length and duration of his confinement, the district court dismissed his complaint without prejudice to permit exhaustion of state remedies.  We vacate the dismissal and remand for entry of an order staying further proceedings pending state exhaustion.


2
Nance's complaint essentially attacks his underlying conviction and sentence and the right of the state to detain him.  Nance seeks as part of his relief proceedings to set aside his conviction.  In such circumstances Nance's claim must first be presented to the state for resolution.   Alexander v. Johnson, 742 F.2d 117, 126 (1984);   Hamlin v. Warren, 664 F.2d 29, 31 (4th Cir.1981), cert. denied, 455 U.S. 911 (1982).


3
Because exhaustion of state remedies may jeopardize Nance's ability to file his Sec. 1983 claim within the applicable statute of limitations, we vacate the district court's dismissal and remand for entry of an order staying proceedings pending exhaustion of state remedies.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED